Citation Nr: 1544787	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran in this case served on active duty from June 1964 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran has a current hearing loss disability for VA purposes, but the evidence shows that it is unrelated to any aspect of his active military service, including any noise exposure incurred therein; bilateral hearing loss did not manifest to a compensable level within one year of his discharge from service.

2.  The Veteran currently has tinnitus; the evidence shows that it is unrelated to any aspect of his active military service, including any noise exposure incurred therein, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2008. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran with an adequate VA examination.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has hearing loss and tinnitus as a result of his active military service.  Specifically, he alleges that the claimed conditions are the result of noise exposure while performing duties as an infantryman.  Notably, he asserts that such exposure came from howitzers, as well as cannon, rifle, rocket, and mortar fire.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as sensorineural hearing loss (organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Veteran underwent a VA audiological evaluation in March 2009, which showed that he had disabling hearing loss pursuant to 38 C.F.R. § 3.385 (defining a "hearing loss disability" for VA purposes) and bilateral, persistent, tinnitus.  As such, there is evidence of current disabilities.

The requirement of an in-service disease or injury has also been met, as the Veteran has alleged noise exposure in service as an infantryman.  The Veteran's military personnel records, including his DD214 and DD215, confirm he was an infantry man and rifleman and a recipient of the Combat Action Ribbon.  He also performed duties as a scout sniper and section platoon sergeant.  Accordingly, the Board finds that such acoustic trauma occurred during service.  As such, the Veteran's claims turn on whether his current bilateral hearing loss and tinnitus are etiologically related to the established in-service noise exposure.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an award of service connection for either bilateral hearing loss or tinnitus.  

The service treatment records contain an April 1964 audiogram.  The examination report reflects auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
5 (20)
-5 (5)
-10 (0)
0 (10)
0 (5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses).

The September 1969 separation examination report contains auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
0
0
10
5

The Board notes that none of the hearing thresholds at entrance and separation meet the requirements to be considered a hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  There was no clinical notation indicating these results demonstrated hearing loss disability.  In particular, the Veteran's hearing and ears profile was a 1, which indicates a high level of medical fitness for duty.  There is also no clear and unmistakable evidence that demonstrates that bilateral hearing loss existed prior to service; hence, the presumption of soundness at entry attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board also finds there was no evidence of hearing loss or tinnitus during service or at separation.  The Veteran's ears were evaluated as normal on the separation physical examination and the audiogram delineated above showed some improved hearing thresholds at separation.  The Veteran's hearing and ears profile was again assigned a 1 for a high level of medical fitness for discharge.  

The question becomes whether hearing loss and tinnitus had its direct onset during service.  On this question, the Board finds that although the Veteran had noise exposure during active duty service, the evidence shows that he did not experience symptoms of hearing loss or tinnitus during service.  

The Veteran's statements that he has had continuous hearing loss and tinnitus since service are inconsistent with the evidence of record and thus, not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Notably, the Veteran filed an original application for compensation in November 1968 for hemorrhoids and jungle rot.  He did not claim either tinnitus or hearing loss.  On VA examination in December 1968 (six months after his discharge from service), his ears were evaluated as normal.  There were no complaints of either hearing loss or tinnitus.   Also, the record reflects that the Veteran did not seek treatment or complain of either hearing loss or tinnitus until 2002.  Although a lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, in a March 2009 audiological evaluation report, the examiner opined hearing loss and tinnitus was not caused by or a result of the Veteran's military service.  The examiner reasoned that there was no evidence of hearing impairment in service.  The configuration of his hearing loss was not consistent with the effects of noise exposure.  His low frequency hearing loss was consistent with middle ear problems.  The Board would note at this juncture, that private treatment records show treatment for chronic otitis media productive of conductive hearing loss.  Thus, the examiner indicated it was logical to conclude his low frequency loss was related to such problems.  The examiner also noted that the Veteran had a post-service history of occupational noise exposure associated with weapons fire while working for the Oregon State Police.  Tinnitus was determined to be associated with hearing loss.  Specifically, the examiner stated that since tinnitus was associated with hearing loss, which occurred after leaving service, his tinnitus also most likely occurred after leaving the service.  As hearing loss has not been granted, it follows that tinnitus is not allowed on a secondary causation basis.  38 C.F.R. § 3.310.  

The Board is aware that a May 2010 VA treatment record indicated that the Veteran was advised that a portion of his hearing loss may be related to time in service; however, the provider stated that he could not determine that from the Veteran's history and current audiograms.  This opinion is speculative at best and has limited probative value because the opinion expressed the relationship as possible, rather than probable.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.) See also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The Board places great weight of probative value on the VA audiological evaluation report and finds that it is persuasive evidence that no direct nexus exists between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  The audiologist has demonstrated knowledge of specialized medical principles in accordance with his status as an audiologist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that, when evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds weight to his probative medical opinion.  The audiologist had access to and indicated a review of the Veteran's entire claims file, which includes important documents such as the Veteran's entrance and separation examination reports and his service personnel records reflecting his military occupational specialty as an infantryman and rifleman.  As such, the Board is satisfied that the audiologist comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  Moreover, there is no other competent and credible evidence that connects the disabilities to any other aspect of the Veteran's service. 

The Board recognizes that the Veteran is of the opinion that such a nexus exists. However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his bilateral hearing loss and tinnitus.  Indeed, this is a complex medical question regarding the cause of decreased auditory ability and tinnitus that requires specialized expertise to address. 

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his bilateral hearing loss and tinnitus and active service are outweighed by the VA examiner's negative nexus opinion.  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran's bilateral hearing loss and tinnitus are causally related to his active service such that service connection may be established on direct basis.

With regard to the claim for hearing loss, it also does not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Service connection would only be warranted on a presumptive basis if the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service.  On the contrary, the Veteran's service treatment records reveal that there was no significant shift in his hearing thresholds between his service entrance and separation.  In fact, in some auditory thresholds there was actual improvement.  The record also fails to show that the Veteran displayed compensable or, indeed, any significant hearing loss within his initial post-service year.  

There is also no competent or credible evidence that such a chronic disease has persisted on a continuous basis since he left active duty.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As explained above, the Veteran's statements that he has had continuous hearing problems since service are inconsistent with the evidence of record and found to be not credible.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Thus, while mindful of the benefit-of-the-doubt doctrine, that rule is not for application and the benefits sought on appeal for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


